Citation Nr: 0725419	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for residuals of cellulitis of right mandible, claimed as 
facial infection. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for panic disorder.

4.  Entitlement to service connection for facial scarring.

5.  Entitlement to service connection for right ear canal 
condition.

6.  Entitlement to service connection for blurred vision. 

7.  Entitlement to service connection for leg pain/cramping. 

8.  Entitlement to service connection for stomach cramping. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1992 to February 
1995.

This matter comes before the Board of Veterans Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for residuals of cellulitis of the right 
mandible, claimed as facial infection, and assigned a 
noncompensable disability rating effective July 25, 2002. In 
that same rating decision, the RO denied entitlement to 
service connection for diabetes mellitus, panic disorder, 
facial scarring, right ear canal condition, blurred vision, 
leg pain/cramping, and stomach cramping. 

The issues of a compensable initial disability rating for 
residuals of cellulitis of the right mandible, and service 
connection for facial scarring, diabetes mellitus, and a 
panic disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran does not currently have a right ear canal 
disability.  

2.  The veteran does not currently have a chronic disability 
characterized by blurred vision.

3.  The veteran does not currently have a chronic disability 
characterized by leg pain and cramping.  

4.  The veteran does not currently have a chronic disability 
characterized by stomach cramping.  


CONCLUSIONS OF LAW

1.  A right ear canal disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Blurred vision was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  A disability manifested by leg pain and cramping was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A disability manifested by stomach cramping was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran claims service connection for a right ear canal 
condition, blurred vision, leg pain and cramping, and stomach 
cramping; disabilities which he contends are related to 
service. In order to establish service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

The first question for consideration in evaluating a service 
connection claim is whether the medical evidence demonstrates 
a current disability.  A review of the veteran's post-service 
medical records does not reflect complaints of or treatment 
for a right ear canal condition, blurred vision, leg pain and 
cramping, or stomach cramping.  In fact, the veteran's July 
2002 application for compensation and pension benefits 
indicates that he has received no medical treatment for any 
of the aforementioned medical conditions. 

In the present case, there is no medical evidence reflecting 
a current diagnosis of a right ear canal condition, blurred 
vision, leg pain and cramping, or stomach cramping.  
Consequently, the veteran's service connection claim must 
fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated August 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records and his private and VA medical 
treatment records. The evidence is not sufficient to require 
an examination under 38 C.F.R. § 3.159(c)(4)(i).  There is no 
post-service evidence of treatment for a right ear canal 
condition, blurred vision, leg pain and cramping, or stomach 
cramping; and no competent evidence of a nexus to disease in 
service.
The Board concludes that all relevant data has been obtained 
for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim.  


ORDER

Entitlement to service connection for a right ear canal 
condition is denied.

Entitlement to service connection for blurred vision is 
denied. 

Entitlement to service connection for leg pain/cramping is 
denied. 

Entitlement to service connection for stomach cramping is 
denied. 



REMAND

Service medical records indicate the veteran had teeth 
numbered 16, 17, and 32 extracted in March 1994.  The veteran 
subsequently developed severe pain and facial swelling, which 
was treated with antibiotics and pain medication. The veteran 
was hospitalized, where a CT scan revealed a right deep space 
abscess.  A tracheotomy and neck exploration with incision 
and drainage of the abscess was performed. Subsequently, the 
veteran developed a tracheocutaneous fistula in the area of 
the tracheotomy site.  Surgery was performed to close the 
veteran's right neck wound and tracheocutaneous fistula.

The veteran contends his service-connected residuals of 
cellulitis of the right mandible are worse than his 
noncompensable disability rating reflects. In addition, the 
veteran seeks service connection for facial scarring incurred 
during the surgeries performed to treat his cellulitis. 
Although the RO assigned a noncompensable disability rating 
for a residual scar on the right side of the veteran's neck, 
it is unclear whether he has been assigned a separate rating 
for facial scarring, if any. The medical evidence of record 
is inadequate for purposes of assessing the severity of the 
veteran's service-connected residuals of cellulitis.  In 
addition, the medical evidence is inadequate to determine 
whether he is entitled to service connection for facial 
scarring.   

The veteran also seeks service connection for diabetes 
mellitus and a panic disorder; disabilities he contends are 
related to his in-service treatment for cellulitis of the 
right mandible.  In this regard, the veteran contends his 
diabetes had its onset in service as a result of the glucose 
he was given during his hospitalization. He reports frequent 
urination, exhaustion, and excessive thirst after his 
discharge from the hospital. The veteran further contends 
that the severity of his medical condition caused him to 
develop a panic disorder. VA has the duty to provide the 
veteran an examination to determine whether a medical nexus 
exists between his current diabetes and panic disorder 
disabilities and the cellulitis treated in service.  

The record reveals the veteran failed to appear for his 
October 2002 VA compensation and pension examinations. There 
is no evidence of record that the veteran was notified of the 
scheduled examinations.  Absent evidence of notice regarding 
the scheduled examination, good cause existed for the 
veteran's failure to appear.  See 38 C.F.R. § 3.655 (when a 
veteran fails to appear for a scheduled examination for an 
increased rating, the claim must be denied unless the 
appellant had good cause for his failure to appear).  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran a VA medical 
examination to ascertain the 
manifestations and severity of his 
service-connected residuals of cellulitis 
of the right neck, to include any scars.  
The claim folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
describe the presence or absence of the 
characteristics of disfigurement.  

2. Provide the veteran VA examination(s) 
to determine whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
facial scarring, diabetes mellitus, and 
panic disorder were first manifested in 
service, or are the result of his 
service-connected residuals of cellulitis 
of the right mandible. The claims folder 
should be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report(s).  
Attention is invited to service medical 
records dated February 3, 1992, February 
16, 1993, and September 15, 1993, with 
respect to mental health issues.  

3. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


